State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 13, 2014                   518528
________________________________

In the Matter of DAMECHA
   HARRIS,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

DEPUTY SUPERINTENDENT OF
   SECURITY PICCOLO, as Hearing
   Officer, et al.,
                    Respondents.
________________________________


Calendar Date:   September 16, 2014

Before:   McCarthy, J.P., Garry, Rose, Lynch and Devine, JJ.

                             __________


     Damecha Harris, Elmira, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Chemung County)
to review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
certain prison disciplinary rules.

      After petitioner was placed in a double bunk cell, he
became agitated and told a correction sergeant to "get him out of
his cell [or] he was going to inflict serious damage."
Petitioner was charged in a misbehavior report with refusing to
double bunk and making threats and, following a tier III
disciplinary hearing, was found guilty as charged. The
determination was affirmed upon administrative appeal, and this
CPLR article 78 proceeding ensued.
                              -2-                  518528

      We confirm. The misbehavior report and testimony of the
sergeant who authored it provide substantial evidence to support
the determination of guilt (see Matter of McFadden v Prack, 120
AD3d 853, 854 [2014], lv dismissed 24 NY3d 930 [2014], lv denied
___ NY3d ___ [Oct. 23, 2014]; Matter of Bridgeforth v Fischer, 69
AD3d 1068, 1068-1069 [2010]). While petitioner and the employee
witnesses at the hearing offered somewhat differing accounts of
the incident, such created credibility issues for the Hearing
Officer to resolve (see Matter of Williams v Fischer, 84 AD3d
1661, 1662 [2011], lv denied 17 NY3d 711 [2011]). The record
does not demonstrate that the Hearing Officer was biased against
petitioner or that the determination flowed from the purported
bias (see Matter of Bridgeforth v Fischer, 69 AD3d at 1069).

      Petitioner's remaining contentions, to the extent they are
properly before us, have been examined and found to lack merit.

     McCarthy, J.P., Garry, Rose, Lynch and Devine, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court